11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

In the interest of E.W.T. and              * From the 118th District Court
I.G.T., children,                            of Howard County,
                                            Trial Court No. 49,041.

No. 11-16-00116-CV                         * October 13, 2016

                                           * Per Curiam Memorandum Opinion
                                            (Panel consists of: Wright, C.J.,
                                            Willson, J., and Bailey, J.)



      This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s opinion,
the appeal is dismissed.